Citation Nr: 1747158	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-30 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the Veteran's annual countable income is excessive for the purpose of receiving nonservice-connected pension.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from March 1943 to December 1945.

This matter came to the Board of Veterans' Appeals (Board) from a September 2013 determination issued by the Pension Management Center (PMC) at the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied the appellant's claim for nonservice-connected pension benefits.  

In the September 2013 determination, the PMC denied pension benefits on the basis of excessive income.  In doing so, the PMC considered the basis rate of entitlement for a Veteran with one dependent prior to his wife's death and as a Veteran with no dependents thereafter.


FINDING OF FACT

The criteria for payment of nonservice-connected pension benefits were not met from June 1, 2012, and from August 1, 2014.   38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 (2016).


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits were not met from June 1, 2012, and from August 1, 2014.  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law, and not the undisputed evidence, is dispositive of the claim, the "duty to notify" and "duty to assist" obligations are not implicated.  See Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive in the instant claim, the "duty to notify" and "duty to assist" obligations not implicated.  

Criteria & Analysis

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the maximum allowable pension rate (MAPR), which have been paid.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.

As previously stated, certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.  

The Board notes initially that based on statements from the Veteran, there does not appear to be any dispute with regard to the income amounts as it applies to entitlement to nonservice-connected pension benefits.  

In May 2012, the Veteran submitted a claim for nonservice-connected pension.  He reported a dependent spouse.  He reported Social Security Administration (SSA) monthly benefits of $1,742.00.  Effective June 1, 2012, the MAPR for a Veteran with one dependent was $18,051.00.  See 38 C.F.R. § 3.23(a)(1); M21-1; https://www.benefits.va.gov/PENSION/current_rates_veteran_pen.asp.  The Veteran was receiving $15,622.80 (rounded to 15,622.00) SSA benefits and his spouse was receiving $7,678.80 (rounded to 7,678.00) SSA benefits, totaling $19,910.00.  He also reported receiving $99.00 in annual interest income.  Consideration was given to his expenses for Medicare Part B which totaled $4,192.  His total reported income was $23,400.60 (rounded to 23,400.00).  

Medical expenses could be considered that total more than 5 percent of the maximum annual pension rate.  He reported Medicare Part B of $4,192.00, $1,400.00 in ambulance expenses in December 2012 and March 2013, and $50 in private medical expenses in May 2013.  07/26/2013 VA 21-8416 Request for Information concerning Medical, Legal or Other Expenses.  Reported medical expenses total $5,642.00.  The amount less 5 percent of the MAPR ($5,742.00-$802.00 = $4,840.00) reduces the Veteran's countable income to $18,560.  This exceeds the maximum allowable income limit for VA purposes for a Veteran with one dependent effective June 1, 2012.  

In August 2014, the Veteran reported that his spouse died in July 2014.  Effective August 1, 2014, the MAPR for a Veteran was $12,652.00.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B.  The Veteran was receiving $16,126.00 ($1,343.90/monthly) SSA benefits.  An additional amount of $24.00 in interest income was also noted.  His total reported income was $16,150.00.  

Medical expenses could be considered that total more than 5 percent of the maximum annual pension rate.  Yearly expenses of Medicare Part B of $1,258.80 and $779.52 for private medical insurance were considered.  His total medical expenses considered were $2,038.32.  The amount less 5 percent of the MAPR ($2,038.32-632.00 = $1,406.32, rounding equals $1,406.00) reduced his countable income to $14,744.00.  This exceeds the maximum allowable income limit for VA purposes for a Veteran with no dependents effective August 1, 2014.  

The Board notes that in March 2016, VA requested additional information from the Veteran with regard to his income and expenses for the periods from May 18, 2012 through December 31, 2015; however, the Veteran did not respond and has not provided any further information that would allow VA to recalculate his entitlement to nonservice-connected pension benefits.  See 03/10/2016 VCAA/DTA Letter.  Based on the Veteran's SSA based income on a yearly basis and without any further information regarding medical expenses, his countable income would exceed the maximum allowable income limit for VA purposes for a Veteran with no dependents.  

Therefore, from June 1, 2012, and from August 1, 2014, the Veteran's reported annual income has exceeded the MAPR as established by Congress.  While the Board can certainly empathize with any financial difficulty the Veteran is experiencing, the Veteran is not entitled to payment of VA pension benefits because his income exceeds the statutory limit.  

Although recognizing the Veteran's honorable wartime service, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  In this case, the law passed by Congress specifically prohibits the payment of VA pension benefits when the Veteran's income exceeds certain levels.  The Court has held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the Veteran's income exceeds the statutory limits, he is not legally entitled to payment of pension benefits, regardless of his honorable service.  Thus, the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Veteran's income exceeds the maximum allowable pension rate; the appeal is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


